                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: October 25, 2018
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Tacoma, Washington

 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 18-42845-MJH
13    BRIAN DOUGLAS DESKINS and                   TRUSTEE’S OBJECTION TO CONFIRMATION
      CHERYL ANN DESKINS,                         WITH STRICT COMPLIANCE
14

15
                                       Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on August 21, 2018. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has not yet been completed. The bar date for filing non-governmental claims is October 30,
22
     2018. Scheduled unsecured claims total $157,909.93, and scheduled priority claims total
23
     $48,364.41. Debtors propose to pay at least $47,513.52 to allowed nonpriority unsecured claims.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                    1551 Broadway, Suite 600
     WITH STRICT COMPLIANCE - 1                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
 1
                                              OBJECTION
 2

 3      ☐ Plan is not feasible:

 4      ☐ Plan is not proposed in good faith or is forbidden by law:

 5      ☒ Plan fails to commit all excess disposable income for the applicable commitment period
          as required by 11 U.S.C. § 1325(b)(1)(B): The debtors most provided a evidence to
 6        support a deviation from the means test result. While a court may account for “changes
          in the debtor’s income or expenses that are known or virtually certain at the time of
 7
          confirmation,” the debtors have not provided any evidence of such changes. Hamilton v.
          Lanning, 130 S.Ct. 2464 (2010). The debtors are seeking to reduce the amount paid to
 8
          unsecured creditors from $175,920.00 to $47,513.52. See ECF # 2, pg. 3. Debtors must
 9        provide evidence of a change in the debtors’ income or expenses.

10          Trustee also requires that the debtors provide twelve months of bank statements for the
            debtor’s business, twelve months or profit and loss statements, the debtors’ business
11          address, and the trustee’s business information sheet.

12      ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4): Trustee requires the following documents in order to complete his review:
13
        (1) A sock statement for debtors’ UPS stock.
14
        (2) All bank accounts associated with debtors’ business. It should also be noted that debtors
15          inappropriately set the value of the business bank accounts with business debt, as debtor
            is a sole proprietor. See ECF # 1, pg. 14.
16
        ☐ Schedules or other documentation insufficient:
17

18      ☒ Other: Debtors’ should be required to amend their plan to provide for the secured claim
          of the IRS. See Claim # 2
19

20
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
21
     debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
22
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
23
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                     1551 Broadway, Suite 600
     WITH STRICT COMPLIANCE - 2                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
 1
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
 2

 3
            DATED this 15th day of October, 2018.

 4

 5                                                    /s/ Matthew J.P. Johnson
                                                      Matthew J.P. Johnson, WSBA# 40476 for
 6                                                    Michael G. Malaier, Chapter 13 Trustee
 7                                   CERTIFICATE OF MAILING
 8
             I declare under penalty of perjury under the laws of the United States as follows: I
 9
     mailed via regular mail a true and correct copy of the Trustee’s Objection to Confirmation with
     Strict Compliance to the following:
10
            Brian Douglas Deskins
11          Cheryl Ann Deskins
            5016 – 64th Ave. W.
12          University Place, WA 98467

13          The following parties received notice via ECF:
14
            Lance E. Olsen
            Noel P. Shillito
15
            US Trustee
16
            Executed at Tacoma, Washington on the 15th day of October, 2018.
17

18
                                                          /s/Tracy Maher
19                                                        Tracy Maher
                                                          Office Manager
20                                                        Michael G. Malaier
                                                          Chapter 13 Trustee
21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                     1551 Broadway, Suite 600
     WITH STRICT COMPLIANCE - 3                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
